DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
¶75 “…Ligand LA having a structure selected from LA1 to LA1600 as listed in Claim 13 of this application…” 
However, this presents several problems: 1) if any of these choices of ligands are canceled, then ligands aren’t anywhere in the instant specification; 2) if claim numbering changes, then instant specification requires constant updating; 3) if any of these ligands are canceled, then the originally supported ligands are nowhere to be found. 
The examiner suggests adding the ligands after ¶75, and amending ¶75 to resolve these issues.
¶15, ¶62, ¶73, ¶75, ¶83, ¶85 etc., recite Formula III or structures that attempt to limit Formula III, or directs the reader to the claims, and the specification is objected to for the same reasons as described in the 35 USC §112(b) and §112(d) rejections, below.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 4 recites “ring A is benzene…”
(A) The breadth of the claims: the broadest reasonable interpretation of claim 4 covers an organometallic compound having a ligand with ring A as benzene ring and a 1,2-azaborine ring; because of the limitations related to Y1, Y2, and Y3, the examiner believes that either C bonds to the metal as Y1, or B or N, and in all three cases yielding one negative charge for this ligand, and one negative charge for the benzene ring (while neutral bonding to benzene exists, in η2, η4, and η6 bonding modes, this is so far outside of what is disclosed that it is clearly not supported).
(B) The nature of the invention: the invention relates to an organometallic compound having a ligand with ring A and a 1,2-azaborine ring
(C) The state of the prior art: C^C bipyridine ligands are extraordinarily rare in the prior art; as one example, see Lee, et al. "New heteroleptic iridium complexes having one biphenyl-2, 2′-diyl and two bipyridyl based ligands." Dalton Transactions 19 (2009): 3650-3652.

(E) The level of predictability in the art: while there’s a bunch of boilerplate in the MPEP about (un)predictability in the field of chemistry, the examiner believes that organic electronics, and some inorganic synthesis, does not share this feature with the prior art. The examiner believes that ligands are like building blocks, and you can replace the A rings and the bottom rings with similar rings of the same charge easily. However, replacing them with differently-charged rings, altering the anionicity of the ligand is not so well-supported. This follows from Lee, et al. "New heteroleptic iridium complexes having one biphenyl-2, 2′-diyl and two bipyridyl based ligands." Dalton Transactions 19 (2009): 3650-3652, which cites to Lu, et al. "Redox-active organometallic Ir complexes containing biphenyl-2, 2′-diyl." Journal of the Chemical Society, Chemical Communications 24 (1993): 1877-1880, in which biphenylene must be used as the ligand starting material. Similar difficulties are found with dianionic N^N ligands, as Liao, et al. "Ir (III)-Based phosphors with bipyrazolate ancillaries; rational design, photophysics, and applications in organic light-emitting diodes." Inorganic chemistry 54.22 (2015): 10811-10821, teaches that disodium salts had to be employed to have N^N dianionic ligands. It is unclear what preparation of a C^N dianionic ligand would entail.
(F) The amount of direction provided by the inventor: aside from claim 4, itself, there is nothing in the instant specification. While the synthesis of the N^C monoanionic bidentate ligand is detailed in the instant specification (see ¶¶128-129), there is nothing on the synthesis of the analogous dianionic compounds.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: Based on all the factors above, the examiner believes that based on the content of the disclosure, undue experimentation is required, and therefore, the claim is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “…wherein Ligand LA is selected from the group consisting of…” and includes the following two options:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Because of the bonding position of ring B, this suggests the compounds are represented by Formula III. However, Formula III does not appear to allow B or N to bond to the metal center. Hence, the claim either 1) fails to include all the limitations of the claim upon which it depends, or 2), claim 1 contains a typographical error, in which case it is indefinite, as it fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites specific ligands LA, including LA457 to LA583, and LA796 to LA922. Because of the bonding position of ring B in claim 1, this suggests the compounds are represented by Formula III. However, Formula III does not appear to allow B or N to bond to the metal center. Hence, the claim either 1) fails to include all the limitations of the claim upon which it depends, or 2), claim 1 contains a typographical error, in which case it is indefinite, as it fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
This also suggests that claim 15 and 19 are indefinite, because Formula III is identical to claim 1, and presumably these claims have the same error.
Based on the specific examples of ligands LA in claims 10 and 13, the examiner strongly believes that claim 1 is indefinite, and in need of correction, but, for the purposes of the examiner has examined claim 1 as filed, ignoring those Formulae which fall outside of the scope of claim 1. See Note, at the end of the Office Action, regarding see ¶¶149-152), that is LA in first row, third option, in claim 10, and ligand LA457 in claim 13.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 13-14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 10 recites “…wherein Ligand LA is selected from the group consisting of…” and includes the following two options:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Because of the bonding position of ring B in claim 1, this suggests the compounds are represented by Formula III. However, Formula III does not appear to allow B or N to bond to the metal center. Hence, the claim either 1) fails to include all 
Claim 13 recites specific ligands LA, including LA457 to LA583, and LA796 to LA922. Because of the bonding position of ring B in claim 1, this suggests the compounds are represented by Formula III. However, Formula III does not appear to allow B or N to bond to the metal center. Hence, the claim either 1) fails to include all the limitations of the claim upon which it depends, or 2), claim 1 contains a typographical error, in which case it is indefinite.
Claim 14 is rejected for its dependence on claim 13.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8-17, and 19-20 are rejected under 35 U.S.C. 103 as obvious over Kwong, et al., US 2014/0039192 A1.

Claim 1. Kwong teaches a compound (organometallic complex compound M(L)(L’)(L’’); see ¶30, ¶37, with ligand L represented by at least Compound 1 or Compound 7) comprising:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Kwong’s compounds are not represented by claimed Formula I or II, in that they lack the claimed ring B.
However, Kwong suggests that, in general, the azaborine ring can be further fused (see ¶¶149-151; while designated “ligand in compound 87”, it does not actually appear in compound 87). As Kwong suggest the azaborine ring / prior art ring B is a 5- or 6-membered boron-nitrogen heterocycle, then this implies that the substituents R1 must be capable of bonding together to form a ring. Additionally, in further examples, has substituents further fused to form a ring as shown below:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


The above-left ring is indeed the same ring as shown in the “ligand of compound 87.” As ring A is a 5- or 6-membered carbocycle or heterocycle, then this implies that the substituents R1 must be capable of bonding together to form a ring. Of course, R1 and R2 share the same definitions (see ¶22), therefore, the scope of R1 and R2 must be equivalent. Therefore, if substituents the azaborine ring / prior art ring B may be bonded to form a ring, as above, and the substituents of ring A may be bonded to form the same ring, and additionally, other rings at different bonding positions, then the azaborine ring / prior art ring B must necessarily also be able to have substituents further fused to form any of the rings that ring A of having substituents fused to form. Kwong additionally suggests that extended conjugation redshifts the emission of the corresponding compare triplet energies of Compound H to Compound C in table 2 @ ¶60). While this is only demonstrated for one ring, this is a well-established principle in general in organometallic compounds for OLEDs.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the prior art compounds having ligand L IV, in order to change the conjugation of the azaborine ring / prior art ring B and therefore change the emission color.
Such a modification yields the following compounds, which are represented by claimed Formulae I and II (see last row for Formula III, assuming examiner is correct that the Formula as written is incorrect):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


a ligand LA of Formula I or II,
the ligand LA
wherein ring A is a 6-membered aromatic ring;
ring B a 6-membered carboxylic ring;
Y1 is B, Y2 is N, and Y3 is C, and form an aromatic BN ring;
wherein one of Y1, Y2, and Y3 is C, one of Y1, Y2, and Y3 is N, and one of Y1, Y2, and Y3 is B, and the B and N are adjacent ring atoms;
Z1 and Z2 are independently selected from the group consisting of C and N;
RA and RB represent mono to the maximum allowable substitution, or no substitution, and each RA and RB is hydrogen;
wherein the metal M is Ir (see ¶23);
wherein the metal M can be coordinated to other ligands (see ¶37).

Claim 2. Modified Kwong teaches or suggests the compound of claim 1, wherein each RA and RB is hydrogen. 

Claim 3. Modified Kwong teaches or suggests the compound of claim 1, wherein Z2 is C, and ring A is pyridine or imidazole (see ¶¶19-20; noting that ligand L being Compounds 1 or 7 allows any choice of ring A). 

Claim 4. Modified Kwong teaches or suggests the compound of claim 1, but not wherein the compounds of Formula I or Formula II, ring A is benzene.
see, e.g., Table 2, Ir(ppy)3).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace ring A with benzene, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (assuming the claim is enabled, then the prior art also necessarily enables the choice of benzene). See MPEP §2143 B.

Claim 5. Modified Kwong teaches or suggests the compound of claim 1, wherein ring A is a N-heterocyclic carbene with Z1 as a carbene carbon (see ¶20; noting that ligand L being Compounds 1 or 7 allows any choice of ring A).

Claim 6. Modified Kwong teaches or suggests the compound of claim 1, wherein ring B is benzene (per modification in the rejection of claim 1, above). 

Claim 7. Modified Kwong teaches or suggests the compound of claim 1, wherein ring B together with two adjacent RB is a group of Formula IV () per modification in the rejection of claim 1, above):
wherein X is selected from NRN, O, S, or Se (see ¶19);
A1, A2, A3, and A4 are each CRA1, CRA2, CRA3, and CRA4, respectively;
RA1, RA2, RA3, and RA4
RN is selected from the group consisting of hydrogen, alkyl, and aryl (see ¶19);
and * represents attachment of the B ring to the aromatic BN ring. 

Claim 8. Modified Kwong teaches or suggests the compound of claim 1, wherien the compounds of Formula I, Y3 is C, and if Y1 is N, then Y2 is B, or if Y1 is B, then Y2 is N.

Claim 9. Modified Kwong teaches or suggests the compound of claim 1.
While claim 9 recites “wherein the compounds of Formula III…” it does not positively recite that the compound of claim 1 is represented by Formula III. Thus, the modified compounds, which are represented by Formulae I or II still meet all the limitations of claim 9.
Of course, assuming Formula III is incorrect, the prior art still appears to meet the limitations of claim 9 for correct Formula III (see rejection of claim 1, above). 

Claim 10. Modified Kwong teaches or suggests the compound of claim 1, wherein the Ligand LA is first row, first, second, fourth, or fifth entry.
 Of course, assuming Formula III is incorrect, the prior art additionally appears to include first row, third entry, and second row, first entry (see rejection of claim 1, above). 

A)x(LB)y(LC)z wherein LB and LC are each a bidentate ligand (see ¶30);
and x is 1, 2, or 3 (x corresponding to prior art a);
y is 1 or 2 (from b being 0, 1, or 2, choice of 1 or 2 is immediately apparent);
z is 0, 1, or 2 (z corresponding to prior art c);
and x+y+z is the oxidation state of the metal M, the bidentate ligands LB and LC selected from the group consisting of (see ¶30, Formulae I to X)…
wherein each Y1 to Y8 (of applicable structures) are each carbon;
Ra, Rb, Rc, and Rd independently represent from mono substitution to the maximum possible number of substitution, or no substitution;
each Ra, Rb, Rc is independently selected from the group consisting of hydrogen, alkyl, arylalkyl (‘arylkyl’ is clearly arylalkyl), alkoxy, amino, alkenyl, alkynyl, aryl, heteroaryl, and combinations thereof (see ¶31). 

Claim 12. Modified Kwong teaches or suggests the compound of claim 1 wherein the compound has a formula of M(LA)x(LB)y(LC)z wherein LB and LC are each a bidentate ligand;
and x is 1, 2, or 3 (x corresponding to prior art a);
y is 1 or 2 (from b being 0, 1, or 2, choice of 1 or 2 is immediately apparent);
z is 0, 1, or 2 (z corresponding to prior art c
and x+y+z is the oxidation state of the metal M, wherein the bidentate ligands LB and LC are independently selected from the group consisting of (see ¶30, Formulae I to X):
wherein Ra, Rb and Rc represent mono to the maximum allowable substitution, or no substitution, and each Ra, Rb and Rc is independently selected from the group consisting of hydrogen, alkyl, arylalkyl, alkoxy, amino, silyl, alkenyl, alkynyl, aryl, heteroaryl, and combinations thereof (see ¶31). 

Claim 13. Modified Kwong teaches or suggests the compound of claim 1, wherein ligand LA is at least LA1, LA19, LA58, LA74, LA119, LA123, LA141, LA180, LA196, etc. (all of the options where B is unsubstituted and as described in claim 1, above, and A is as shown in ¶¶19-20)

Claim 14. Modified Kwong teaches or suggests the compound of claim 13, wherein the compound is selected from the group consisting of Compound Ax having the formula of Ir(LAx)3, wherein x is … (see ¶86; preferably, as is 3, yielding the complex; see claim 13, above, re: LA).

Claim 15. Kwong teaches an organic light emitting device (OLED) (see Figs. 1-2 and ¶¶46-49) comprising:
an anode (anode 115 or 230);
a cathode (cathode 160 or 215
and an organic layer disposed between the anode and the cathode (at least emissive layer 135, 220),
the organic layer including a compound… (see rejection of claim 1 re: compounds; scope overlaps with rejection of claim 1, above):

Claim 16. Kwong teaches or suggests the OLED of claim 15, wherein the organic layer is an emissive layer and the compound is an emissive dopant, or the compound is a non-emissive dopant (see ¶16, ¶36 ¶101). 

Claim 17. Kwong teaches or suggests the OLED of claim 15, wherein the organic layer further comprises a host (see ¶36, ¶101), wherein the host comprises at least one chemical group selected from the group consisting of triphenylene, carbazole, dibenzothiphene, dibenzofuran, dibenzoselenophene (see ¶36, ¶101). 

Claim 19. Kwong teaches a consumer product (see ¶53) comprising:
an organic light-emitting device (OLED) (see ¶53; devices have OLEDs; see Figs. 1-2 and ¶¶46-49 for OLED), the OLED including:
an anode (anode 115 or 230);
a cathode (cathode 160 or 215);
and an organic layer disposed between the anode and the cathode (at least emissive layer 135, 220
the organic layer including a compound… (see rejection of claim 1 re: compounds; scope overlaps with rejection of claim 1, above);
wherein the consumer product is selected from the group consisting of a flat panel display, a computer monitor, a television, a billboard, a light for interior or exterior illumination and/or signaling, a heads-up display, a fully transparent display, a flexible display, a laser printer, a telephone, a cell phone, a personal digital assistant (PDA), a laptop computer, a digital camera, a camcorder, a viewfinder, a micro-display that, a vehicle, a theater or stadium screen, and a sign (see ¶53).

Claim 20. Kwong teaches or suggests formulation comprising a compound of claim 1 (isolated product and/or product plus host, and/or product plus host in a solution, as layers may be deposited by solution based processes; see ¶52). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong, et al., US 2014/0039192 A1 as applied to claim 15, above, and further in view of Ma, et al., US 2013/0119354 A1.

Claim 18. The OLED of claim 15, but not wherein the organic layer further comprises a host selected from the claimed group.
Ma teaches iridium compounds, and further teaches that suitable iridium compounds include those consisted of the group consisting of (see ¶¶25-26)… 


Notes
Assuming Formula III is incorrect, claims could also be rejected over 35 USC §102(a)(1) and §102(a)(2) or, alternatively, under 35 USC §103 over Kwong, starting from “Ligand in Compound 87” (see ¶¶149-152), as the ligand is taught, and is of Formula L, suggesting its use in a metal complex (see ¶30). This ligand is LA in first row, third option, in claim 10, and ligand LA457 in claim 13.
Claims could also be rejected using Kwong as a secondary reference, starting from any known compound having any of the structures, e.g. those described in Kottas, et al., US 2013/0026452 A1, or Ma, et al., US 2013/0119354 A1, generalized below, for any rings A and B:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale


In this case, Kwong teaches 1) the advantages of the azaborine moiety, including strong Metal-Ligand Charge-Transfer (MLCT) excited state character, which is believed to be desirable as it indicates a stable complex for device operation (see ¶¶61-62), and see Example 2 @ ¶¶148-150, as well as claim 4).

Claims could also be rejected starting from, e.g., organometallic compounds with ligand L being one of Compound 6 or Compound 12, then performing ring fusion to yield a compound of Formula II or III (see ¶81). Additionally, other ligands (see ¶79).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721